Citation Nr: 0529757	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-18 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, evaluated as 10 percent disabling 
prior to October 21, 2003, and 20 percent disabling as of 
October 21, 2003.

2.  Entitlement to a higher initial evaluation for tibial 
varus, sinus tarsi syndrome, left ankle, evaluated as 10 
percent disabling prior to October 21, 2003, and 20 percent 
disabling as of October 21, 2003.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, in pertinent part, granted the 
veteran entitlement to service connection for right and left 
ankle disabilities and assigned those disabilities initial 
noncompensable evaluations, effective from February 18, 1998.  

In a rating decision dated in August 1999, the RO increased 
the evaluations assigned the veteran's ankle disabilities to 
10 percent, effective from May 20, 1999.  In September 1999, 
the veteran testified in support of his claims at a hearing 
held at the RO before a Hearing Officer.  Thereafter, in a 
decision dated in January 2000, the Hearing Officer 
determined that an earlier effective date of February 18, 
1998 was warranted for the previous assignment of initial 10 
percent evaluations for the veteran's ankle disabilities.  In 
January 2001, the veteran testified in support of his claims 
at a video conference hearing held before the Board.  
Thereafter, in February 2001 and August 2002, respectively, 
the Board remanded the veteran's appeal to the RO and 
continued the 10 percent evaluations assigned the veteran's 
ankle disabilities.      

The veteran then appealed the Board's August 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2003, the veteran and the Secretary of VA 
(parties) filed a Joint Motion for Remand (joint motion), 
which asserted that (1) the Board failed to provide adequate 
reasons and bases regarding the requirements set forth in the 
statute and regulations pertaining to VA's duty to notify; 
(2) the RO failed to comply with the Board's February 2001 
remand instructions; and (3) the report of a November 2001 VA 
medical examination was inadequate for rating purposes.  That 
month, the Court granted the parties' joint motion, vacated 
the Board's August 2002 decision and remanded the matter to 
the Board for readjudication consistent with the joint 
motion.  

In March 2004, the Board in turn remanded the veteran's 
claims to the RO for additional action.  While the appeal was 
in remand status, in a rating decision dated December 2004, 
the RO increased the initial evaluations assigned the 
veteran's ankle disabilities to 20 percent, effective from 
October 21, 2003.  

Since then, the veteran and his representative have raised 
claims for earlier effective dates for the 20 percent 
evaluations assigned the veteran's ankle disabilities.  The 
RO included these raised claims in a supplemental statement 
of the case issued in March 2005 and a VA Form 8 
(Certification of Appeal) dated in August 2005.  However, 
these claims have not been properly prepared for appellate 
review and are not now before the Board.  To a certain 
extent, however, these raised claims are intertwined with the 
claims on appeal.  This is so because the veteran disputes 
the initial evaluations assigned his ankle disabilities.  
Accordingly, under Fenderson v. West, 12 Vet. App. 119, 126 
(1999), he may be assigned "staged" evaluations, or 
separate evaluations covering separate periods of time based 
on facts found.  In this case, the claims on appeal encompass 
two separate evaluations covering two separate periods of 
time: a 10 percent evaluation from February 2, 1998 to 
October 21, 2003, and a 20 percent evaluation from October 
21, 2003.  Therefore, to the extent the veteran and his 
representative wish the raised claims to result in effective 
dates prior to February 2, 1998 for higher initial 
evaluations for the veteran's ankle disabilities, see 
Response to December 9, 2004 Supplemental Statement of the 
Case, page 4 (Dec. 16, 2004) (asserting that May 21, 1997, 
the date the veteran filed his most recent claim for an 
increased evaluation for bilateral pes planus, is the most 
appropriate date to be assigned the 20 percent evaluations), 
the Board refers this matter to the RO for appropriate 
action.  

As noted in its March 2004 remand, the record also raises 
claims for service connection for bilateral knee disorders 
and a back disorder secondary to the veteran's service-
connected bilateral pes planus and bilateral ankle disorders.  
In its remand, the Board referred this matter to the RO for 
appropriate action, but the RO did not act in response.  The 
Board thus again refers this matter to the RO for its prompt 
attention.  

In its March 2004 remand, the Board also requested the RO to 
issue a statement of the case in response to the veteran's 
initiation of an appeal of the RO's denial of his claim for a 
total disability evaluation based on individual 
unemployability.  The RO complied, and thereafter, the 
veteran indicated that he did not wish to pursue an appeal 
with regard to that claim.  Subsequently, however, in a VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received at the RO in 
July 2005, the veteran raised the same claim for 
consideration.  Since then, the veteran's representative has 
discussed this issue in a written statement received at the 
Board in October 2005.  The Board refers this matter to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Prior to October 21, 2003, the veteran's right ankle 
disability manifested as pain, including on motion, swelling, 
weakness and no more than moderate limited motion, and even 
during flare-ups and with repeated or prolonged use, when 
there was additional functional loss, did not cause marked 
limited ankle motion or ankylosis in plantar flexion of less 
than 30 degrees.

3.  Prior to October 21, 2003, the veteran's left ankle 
disability manifested as pain, including on motion, swelling, 
weakness and no more than moderate limited motion, and even 
during flare-ups and with repeated or prolonged use, when 
there was additional functional loss, did not cause marked 
limited ankle motion or ankylosis in plantar flexion of less 
than 30 degrees.

4.  Since October 21, 2003, the veteran's right ankle 
disability has manifested as pain, including on motion, 
swelling, weakness and marked limited motion, and during 
flare-ups and with repeated and prolonged use, when there is 
additional functional loss, has caused ankylosis in 
dorsiflexion, between 0 and 10 degrees. 

5.  Since October 21, 2003, the veteran's left ankle 
disability has manifested as pain, including on motion, 
swelling, weakness and marked limited motion, and during 
flare-ups and with repeated and prolonged use, when there is 
additional functional loss, has caused ankylosis in 
dorsiflexion, between 0 and 10 degrees.  

6.  Neither of the veteran's ankle disabilities, alone, is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher initial 
evaluation for degenerative joint disease, tibial varum, 
sinus tarsi syndrome, right ankle, prior to October 21, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for entitlement to an initial 30 percent 
evaluation for degenerative joint disease, tibial varum, 
sinus tarsi syndrome, right ankle, as of October 21, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5270 (2005).

3.  The criteria for entitlement to a higher initial 
evaluation for tibial varus, sinus tarsi syndrome, left 
ankle, prior to October 21, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2005).

4.  The criteria for entitlement to an initial 30 percent 
evaluation for tibial varus, sinus tarsi syndrome, left 
ankle, as of October 21, 2003, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5270 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the VCAA by 
providing the veteran adequate notice and assistance with 
regard to his claims such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claims for service connection for ankle disabilities 
secondary to his service-connected bilateral pes planus 
before granting these claims in January 1999 (which was prior 
to the enactment of the VCAA).  The veteran then appealed the 
initial noncompensable evaluations assigned his ankle 
disabilities.  The veteran's appeal thus ensues not from the 
original service connection claims, but from a notice of 
disagreement, which raised new claims for higher initial 
evaluations.  If the RO had furnished the veteran VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002) pertaining to 
his service connection claims, after the filing of the notice 
of disagreement, the veteran would not have been entitled to 
additional VCAA notice pertaining to his newly raised claims 
for higher initial evaluations.  Instead, to ensure the 
veteran was adequately informed, the RO would have been 
required to issue a statement of the case, which notified the 
veteran of the law and regulations pertinent to his appeal 
and the evidence upon which the RO relied in assigning the 
initial evaluations at issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this case, due to the absence of VCAA notice pertaining to 
the service connection claims, the veteran is entitled to 
VCAA notice pertaining to the claims for higher initial 
evaluations.  The RO provided the veteran such notice in May 
2004, years after the RO assigned the veteran's ankle 
disabilities initial noncompensable evaluations.  However, 
VCAA notice was not mandated at the time of that decision, 
dated in January 1999; therefore, the RO did not err by 
providing the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the May 2004 notice letter, the RO acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate those claims, specifically, that his ankle 
disabilities had become so severe that they warranted higher 
evaluations, notified him of the VCAA and VA's duty to 
assist, and explained to him that it was developing his 
claims pursuant to that duty.  The RO identified the evidence 
it had received in support of the veteran's claims and the 
evidence VA was responsible for securing, noted what VA was 
doing, including scheduling the veteran for a VA examination, 
requested the veteran to submit any information and medical 
and lay evidence, not already of record, that was necessary 
to substantiate his claims, the enclosed forms authorizing 
the release of his private medical records, or a written 
statement indicating that he had no other information or 
evidence to submit.  The RO indicated that it would help the 
veteran obtain evidence to support his claims provided he 
identified the sources thereof.  

Moreover, in rating decisions dated in January 1999, August 
1999 and December 2004, a statement of the case issued in 
July 1999, supplemental statements of the case issued in 
August 1999, February 2000, March 2002 and March 2005, 
letters dated March 2001, July 2001, January 2002, November 
2003 and August 2004, and remands issued in February 2001 and 
March 2004, VA, via the RO and the Board, provided the 
veteran much of the same information furnished in the May 
2004 notice letter.  As well, VA noted that it had requested, 
but not yet received, certain evidence from sources the 
veteran had identified and asked the appellant to ensure VA's 
receipt of such evidence.  VA informed the veteran of the 
reasons for which it denied his claims, the evidence upon 
which it based its denial, and the evidence still needed to 
substantiate those claims.  VA also furnished the veteran the 
provisions pertinent to his claims, including those governing 
VA's duties to notify and assist.  

In written statements received in June 2004 and March 2005, 
the veteran and his representative indicated that they had no 
other evidence to submit or testimony to present in support 
of the claims on appeal.  They requested that the case be 
forwarded to the Board for adjudication.

B.  Duty to Assist

VA, via the RO and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, the RO secured and associated with the claims 
file all of the evidence the veteran identified as being 
pertinent to his claims, including service medical records 
and VA and private treatment records.  Second, VA conducted 
medical inquiry in an effort to substantiate the veteran's 
claims by affording the veteran VA examinations, during which 
examiners addressed the severity of the veteran's service-
connected ankle disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004; see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  Accordingly, 
the Board deems the record ready for appellate review.   

II.  Analysis of Claims

The veteran claims entitlement to higher initial evaluations 
for his ankle disabilities.  He alleges that the evaluations 
currently assigned these disabilities do not accurately 
reflect the severity of his ankle symptomatology, 
particularly with regard to his right ankle.  He contends 
that he began having swelling, pain and marked limitation of 
motion of the ankles in February 1998, and thereafter, 
experienced additional functional loss due to ankle 
malalignment, weakness and instability.  His ankle 
disabilities are allegedly so severe they necessitate the 
administration of cortisone injections and the use of pain 
medication, braces, a cane and a motorized cart, and 
interfere with the veteran's ability to work as a teacher, a 
position that requires standing on his feet for prolonged 
periods of time. 

The veteran's representative asserts that an October 2003 
report from Boris Stojic, M.D., supports the assignment of 
initial 20 percent evaluations for the veteran's ankle 
disabilities covering both periods of time at issue in this 
appeal.  The representative alternatively asserts that this 
report establishes that the veteran's ankle disabilities 
should be evaluated under Diagnostic Code (DC) 5270, which 
governs ratings of ankle ankylosis, rather than DC 5271, 
which governs ratings of limited motion of the ankle.  The 
representative contends that, if the Board considers the 
veteran's marked limitation of motion of the ankles in 
conjunction with the additional functional loss caused by his 
severe ankle pain and weakness, such impairment represents 
ankylosis under DC 5271 and warrants the assignment of 
initial 30 or 40 percent evaluations for the veteran's ankle 
disabilities.  The representative alternatively asserts that 
higher initial evaluations are warranted on an extraschedular 
basis under 38 C.F.R. § 3.321 (2005).  The representative 
argues that the Board needs to consider the effect of the 
veteran's ankle disabilities on his employability and the 
fact that these disabilities have necessitated the use of 
braces, a cane and a motorized cart, and adjudicate these 
claims pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.  In support of his 
arguments, he points to multiple documents of record dated 
since 1995.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  
 
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. at 
125-126.  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's right ankle 
disability as 10 percent disabling prior to October 21, 2003, 
and 20 percent disabling as of October 21, 2003, pursuant to 
DCs 5003 and 5271.  The RO has evaluated the veteran's left 
ankle disability as 10 percent disabling prior to October 21, 
2003, and 20 percent disabling as of October 21, 2003, 
pursuant to DC 5271.

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5257 (2005).

The appropriate DC for the specific joints involved in this 
case is DC 5271.  This DC provides that a 10 percent 
evaluation is warranted for moderate limited motion of the 
ankle. A 20 percent evaluation is assignable for marked 
limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 
(2005). 

An evaluation in excess of 10 percent for an ankle disability 
may also be assigned if the evidence establishes ankylosis of 
the ankle or malunion of the os calcis or astragalus with 
marked deformity.  See 38 C.F.R. § 4.71a, DCs 5270, 5272, 
5274 (2002).  Under DC 5270, a 20 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion, 
less than 30 degrees.  A 30 percent evaluation is assignable 
for ankylosis of he ankle in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between zero 
degrees and 10 degrees.  A 40 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.   38 C.F.R. § 4.71a, DC 5270.    

Based on these criteria as well as the evidence and reasoning 
noted below, the Board finds that, prior to October 21, 2003, 
the veteran's right and left ankle disability pictures did 
not more nearly approximate the criteria for initial 
evaluations in excess of 10 percent under any of the 
previously noted DCs.  The Board also finds that, as of 
October 21, 2003, these disability pictures have more nearly 
approximated the criteria for initial evaluations of 30 
percent under appropriate DCs.  

As previously indicated, the veteran had active service from 
October 1968 to October 1970.  During this time period, he 
received treatment and was placed on profile for symptomatic 
bilateral pes planus.  He did not complain of, or receive 
treatment for, ankle problems.  On separation examination 
conducted in September 1970, the veteran reported that he had 
had foot trouble and could not stand for long periods of 
time.  The examiner noted an abnormal clinical evaluation of 
the veteran's feet.  

Following discharge, beginning in 1990, the veteran continued 
to express foot complaints and received extensive treatment 
therefor.  Health care providers, including VA examiners, 
attributed all foot symptomatology to the veteran's bilateral 
pes planus.  In the early and mid-1990s, neither the veteran, 
nor any health care provider mentioned the veteran's ankles 
or noted any ankle abnormality.  

In June 1990, the RO granted the veteran service connection 
for bilateral pes planus and assigned that disability an 
initial evaluation of 10 percent, effective March 1990.  
Since then, the RO has evaluated that disability as 30 
percent disabling, effective from March 1992, and 50 percent 
disabling, effective from July 1995.   

The veteran first reported ankle problems during a VA 
outpatient treatment visit dated in March 1997.  He indicated 
that, on ambulation, he had ankle pain and swelling, which 
his primary care physician had attributed to gout.  The 
treating health care provider noted general foot 
abnormalities on the right and the left, but no abnormalities 
specifically related to the veteran's ankles.  X-rays taken 
of the feet, not ankles, showed normal appearing feet.  

In April 1997, VA issued the veteran orthotics for management 
of his foot pain.  However, on fitting, the veteran indicated 
that he felt sharp pain in his left lateral ankle, which was 
relieved on removal of the left orthotic.  Given that the 
orthotic fit well, the treating health care provider 
determined that a left lateral heel should be considered 
during the next visit.

During the follow-up visit in February 1998, the veteran 
reported that the orthotics caused painful and swollen ankles 
and limited his ability to wear them for in excess of one and 
a half hours.  The treating health care provider noted ankle 
pain, greater on the right than on the left and pain on 
palpation at the syndesmosis of the right ankle joint.  He 
also noted that x-rays revealed degenerative joint disease of 
the right ankle joint with narrowing of the ankle joint space 
and osteophyte lipping at the talar neck.  The treating 
health care provider diagnosed degenerative joint disease of 
the right ankle and recommended an injection of lidocaine 
into the right ankle.

During a subsequent VA outpatient treatment visit dated in 
August 1998, the veteran reported that he had been having 
left ankle pain for a couple of weeks.  The treating health 
care provider noted a stable ankle and full range of motion.  
In September 1998, the veteran again complained of painful 
ankles of ten months duration.  He indicated that he had 
undergone a cortisone injection in the right ankle four or 
five months prior to his visit and that such injection had 
greatly reduced his right ankle pain.  He then rated his 
right ankle pain as three and his left ankle pain as seven on 
a scale of one to ten.  The examiner confirmed pain to 
palpation of the ankles.  He diagnosed tibial varum 
bilateral, pes planus bilateral and sinus tarsi syndrome.  

In December 1998, the veteran underwent a VA examination, 
during which he reported that he had had aches and pain in 
his feet due to pes planus for years.  He further reported 
that, three years earlier, after he started teaching and 
standing on the job, he gradually began to develop bilateral 
ankle pain, first affecting the outer aspect of his right 
ankle and then, a year and a half later, affecting the left 
ankle.  On examination, he complained of pain in the outer 
aspect of his ankle in the morning and increasing pain and 
swelling as the day progressed.  The examiner noted normal 
plantar flexion, inversion and eversion, no ankle swelling 
and stable ankles.  The examiner also noted that there was no 
sign of tendinitis at the posterior tibial tendon or the 
peroneal tendon sheaths.  X-rays of the ankle revealed no 
abnormalities.  The examiner concluded that the ankle 
examination was essentially negative.

In May 1999, the veteran underwent a functional capacities 
evaluation by a Certified Disability Management Specialist 
for the purpose of determining the veteran's physical 
capabilities and limitations as they related to his 
occupation as a secondary education teacher.  On that date, 
the veteran reported a long-standing history of degenerative 
joint disease in both ankles and bilateral ankle and knee 
pain and edema in the ankles, which had progressed during the 
prior two to three years.  The veteran indicated that these 
symptoms increased with prolonged standing and walking.  The 
examiner noted dorsiflexion of both ankles of 10 degrees, 
plantar flexion of both ankles of 20 degrees, inversion of 
both ankles of 0 degrees, eversion of both ankles of 10 
degrees, and strength of 4/5 bilaterally for each range of 
motion.  The examiner also noted an abnormal gait pattern due 
to pain, edema and muscle weakness in both ankles, mild edema 
in both knees, decreased range of motion in the hips, knees, 
ankles and toes, and decreased muscle strength in both ankles 
and the toes.  She stated that, in comparing the veteran's 
functional abilities with his occupation and medical 
diagnosis of degenerative joint disease of both ankles, the 
veteran's medical condition was likely to progress.  She 
indicated that, due to this fact, the veteran should consider 
alternative, less physically demanding, work in the 
educational system.  Such work should not require prolonged 
(two hours or more) standing or walking.  She added that the 
veteran would benefit from ankle support orthoses and heel 
pads.

In August 1999, the veteran reported sharp medial ankle pain 
and arches that were getting flatter.  He indicated that his 
orthotics were not helping and caused pain.  He further 
indicated that he had had taping, which had helped.  The 
treating health care provider noted pain on palpation of the 
tibial tendon, right greater than left, pain and difficulty 
with toe raise, some calcaneal inversion with toe raise, 
severe pes planus with maximum pronation, sinus tarsi 
bilaterally and equal muscle strength except at the posterior 
tibial, which was 4/5.  He ordered magnetic resonance imaging 
(MRI) and issued the veteran ankle strapping.  

The next week in September 1999, the veteran reported minimal 
relief from the strapping.  The MRI showed minor changes of 
tenosynovitis bilaterally, but otherwise, no abnormalities, 
including any tendon rupture, of the ankles.  The treating 
health care provider noted pain on palpation of the tendon 
insertion area, swollen ankles and fallen medial arches and 
diagnosed tendon dysfunction.  He casted the veteran for 
orthotics, which were properly fitted and found to be 
conforming to the feet and supporting the arches well in 
October 1999.  In December 1999, a treating health care 
provider determined that the veteran's tendonitis was poorly 
controlled with the orthotics.  He thus modified the 
orthotics and indicated that, if the modification was 
unsuccessful, the veteran should consider a new orthotic 
device with higher arches. 

The veteran continued to complain of posterior tibial tendon 
pain during VA outpatient treatment visits dated from 
February 2000 to November 2000.  In February 2000, he 
indicated that Motrin relieved the pain, but that his 
orthotics aggravated the pain on ambulation.  The treating 
health care provider noted intact neurovascular status, 
bilaterally, pain on palpation of the tendon with increased 
temperature and edema, pain with resisted eversion on the 
right and decreased muscle strength on the right.  He 
diagnosed tendonitis/right tendon dysfunction and furnished 
the veteran a cam walker with a varus wedge.  

During one visit in October 2000, the veteran indicated that 
he had had a painful right heel for the past month.  The 
treating health care provider noted pain on palpation to the 
plantar medial aspect of the right heel, edema, and pain on 
applied plantar force with eversion to the sinus tarsi 
bilaterally, right greater than left.  During another visit 
in October 2000, he received injections in the left sinus 
tarsi and the right heel.  In November 2000, the veteran 
indicated that, since the injections, his ankle pain had 
decreased.  The examiner noted no pain on range of motion of 
the ankle or on palpation.

In February 2001, the veteran sought VA treatment for 
worsening bilateral ankle pain.  He indicated that his right 
heel was most painful, particularly in the mornings with his 
first steps, but that he also felt pain in the right ankle 
joint.  He noted that he had tried remedying this pain by 
icing, using orthotics, pain relief medication, an ankle 
brace and a cam walker, receiving injections, stretching and 
that the injections were the most helpful in doing so.  The 
treating health care provider noted pain on palpation to the 
plantar medial aspect of the right heel and the right ankle 
joint, edema in the right heel, no pain on muscle strength 
testing, and strength of 5/5 in four quadrants bilaterally.  
X-rays of both ankles revealed no osseous, joint, or soft 
tissue abnormalities and probable mild flattening of the 
plantar longitudinal arches of the feet.  The treating health 
care provider diagnosed plantar fasciitis, right foot, and 
degenerative joint disease of the ankles, right greater than 
left.  He gave the veteran a night splint and a plantar 
injection and prescribed medication.

In March 2001, the veteran reported that the injection had 
provided some pain relief, but that he still had ankle pain 
and felt that his inserts made his medial arch too high.  The 
treating health care provider noted pain on palpation and 
smooth and pain free range of motion.  He diagnosed slowly 
resolving plantar fasciitis and peroneal tendonitis due to 
orthotics compensation.  In April 2001, the veteran reported 
no change in lateral ankle pain.  The treating health care 
provider noted slightly diminished ankle reflexes, no sensory 
deficits and normal, smooth, pain-free range of motion.  He 
ordered an electromyelogram, which was conducted in June 2001 
and revealed sensory motor peripheral neuropathy of both 
legs.

The veteran underwent a VA feet examination in November 2001, 
during which he reported that both ankles hurt and swelled 
daily, and that as far as intensity was concerned, the 
symptoms on the right equaled the symptoms on the left.  The 
veteran also reported that he had incoordination of both 
ankles and lost his balance when he tried to compensate for 
the pain.  The examiner, who reviewed the claims file, noted 
significant pronated flatfoot, bilaterally, tenderness to 
palpation anteriorly, posterolateral below the lateral 
malleolus, and mid medial below the medial malleolus on the 
right and tenderness of the lateral and medial ligament 
regions below the malleoli on the left.  The examiner also 
noted a normal gait, identical bimalleolar measurements 
bilaterally, normal stability, no complaint of pain, 5 
degrees of dorsiflexion bilaterally and 35 degrees of plantar 
flexion bilaterally.  He noted no complaints of or visible 
pain on motion.  He diagnosed bilateral ankle strain.  He 
concluded that, "[w]ith respect to the factors, functional 
impairment rated as mild plus, with loss in degrees of motion 
of dorsiflexion [of] 15 degrees, right and left ankles."  He 
explained that the veteran was able to perform average 
employment in a civil occupation with only mild impairment, 
that he did not visibly manifest pain on motion of the 
ankles, and according to measurements, had no muscle atrophy, 
right or left, by comparison, no skin trophic changes and 
equal right and left ankles.

During 2003, the veteran sought VA outpatient treatment on 
multiple occasions for musculoskeletal pain affecting his 
knees and back.  He did not express complaints associated 
with his ankles, but treating health care providers noted a 
history of tenosynovitis.  They also noted a four-year 
history of gout.

In October 2003, the veteran underwent an evaluation by Dr. 
Stojic, who reviewed the claims file before preparing his 
report.  The veteran reported multiple orthopedic complaints 
involving his feet, ankle, knees and back.  He indicated that 
his ankle disabilities caused pain (constant, but fluctuating 
in intensity depending on activity level), stiffness and 
gradually increasing limitation of motion, sometimes severe 
on the right.  He wore orthoses and indicated that he also 
used ankle braces and a cane.  He also indicated that he used 
pain medication.  He reported that he had been working as a 
school teacher for the last six years, but two months 
earlier, became a part-time substitute teacher, which 
required prolonged ambulatory activities and necessitated the 
use of a motorized cart on campus.  The veteran noted that 
these activities caused pain, an unsteady gait and easy 
fatiguability.  The veteran indicated that his ankle problems 
in conjunction with his recent knee problems and long-
standing foot and back problems severely limited him to the 
extent that he was forced to begin working on a part-time 
basis.  

Dr. Stojic confirmed that the claims file documented numerous 
problems with the veteran's feet and ankle conditions since 
discharge.  He conducted a physical evaluation of the 
veteran's back, knees, feet and ankles.  He noted, in 
pertinent part, that the veteran weighed 225 pounds, had a 
waddling, antalgic gait on the right, used a cane in the 
right hand, walked with a marked limp and antalgic gait 
without the cane, had difficulty balancing when standing on 
the tips of his toes and/or heels and required support, was 
unable to squat, had severe bilateral supination of the feet 
with severe abduction of the forefeet and eversion of the 
heels, a significant change with respect to the longitudinal 
arch, a slight degree of prehallux, slight tenderness on 
palpation inferior to the medial malleolus bilaterally, 
moderate pain over the medial compartments of the ankles, 
severe pain in the same areas when walking, slight tenderness 
on palpation of the sole bilaterally, greater on the right, 
bimalleolar swelling, neutral dorsiflexion of the right 
ankle, plantar flexion of the right ankle to 20 degrees, 
inversion to 0 degrees bilaterally, eversion to 5 degrees, 
dorsiflexion of the left ankle to 5 degrees, and eversion to 
10 degrees, no change in ankle dorsiflexion on flexion of the 
knees and hips, moderate tenderness over the posterior tibial 
tendon and in the area of the tarsal navicular bilaterally, 
severe on the right, complaints of severe pain on range of 
motion testing, marked tenderness of the sinus tarsi 
bilaterally, greater on the right, rigidity of the pes planus 
on the right, and slight weakness of the right ankle on 
sensory examination, but no focal motor weakness.  

Dr. Stojic diagnosed, in pertinent part, severe bilateral pes 
planus, degenerative joint disease, sinus tarsi syndrome, 
tibial varus, bilaterally, and knee and back disabilities.  
He discussed the severity of the veteran's foot and ankle 
disabilities and indicated that these disabilities 
significantly limited the veteran's functional capacity with 
regard to standing and ambulating, warranted evaluations of 
50 percent for pes planus and an evaluation in excess of 10 
percent for each ankle disability based on marked limitation 
of motion, and collectively, resulted in an altered gait and 
contributed to knee, low back and psychiatric symptomatology.

During a VA examination conducted in October 2004, the 
veteran reported constant pain all around both ankles, which 
woke him up at night and hindered his ability to walk for in 
excess of 25 yards, and bilateral ankle swelling and 
stiffness.  He also reported that he constantly wore ankle 
braces, occasionally wore orthotics, but only up to four 
hours at a time, used a cane, had to ice his ankles at night 
in order to complete a 40 hour work week, was not able to 
stand more than several minutes at a time, and had to modify 
his position with a stool.  He noted that his gout affected 
his toes, that he was followed in the rheumatology clinic and 
had had aspirations of the knees and ankles.  

The examiner noted that the veteran was slightly overweight 
and was in obvious distress, walking with a cane and 
bilateral ankle supports.  The examiner also noted that the 
veteran had moderate planovalgus foot deformities, walked 
with no push off and a very light step, slight varus of both 
ankles, painful range of motion of the feet and ankles, 
including during dorsiflexion to 30 degrees, flexion to 30 
degrees and inversion and eversion to 20 degrees, tenderness 
to palpation of the right lateral malleolus, where there was 
swelling, and swelling of the joints of toes, and no atrophy.  
X-rays of the ankles were normal.  The examiner diagnosed 
"[b]ilateral planovalgus foot deformities and these are the 
list of diagnoses including degenerative joint disease, tibia 
varum, sinus tarsi syndrome both ankles."  The examiner 
noted that the service-connected ankle disabilities caused 
some fatigability, but not weakened movement or 
incoordination, and affected the veteran's ability to perform 
average employment in a civil occupation.  The examiner 
explained that the veteran was unable to walk more than a 
short distance.  He further explained that the major 
functional impairment was caused by the veteran complaints of 
pain, visibly manifested on movement.  The impairment 
hindered the veteran's ability to walk with a light step and 
push off and necessitated the use of a cane and ankle 
supports.  The examiner indicated that this pain increased 
and significantly limited the veteran's functional ability 
during flare-ups, with repeated use, or after prolonged use 
of the ankles.  He pointed out that, without the pain, the 
veteran could barely walk a short distance and required 
ambulatory aids.  

In January 2005, Dr. Stojic prepared an addendum report, 
which was based on a review of evidence submitted since after 
his October 2003 evaluation of the veteran.  Therein, he 
opined that he had reviewed the rating schedule and believed 
that the veteran's ankle disabilities should be rated 
analogously to DC 5270, which governs ratings of disabilities 
manifested by ankylosis of the ankles.  He based this opinion 
on objective physical findings of record showing significant 
limitation of motion associated with severe pain and 
weakness, which in turn reflected such a significant loss of 
functionality it signified ankylosis.  

Dr. Stojic then discussed the RO's action of increasing the 
evaluations assigned the veteran's ankle disabilities to 20 
percent, effective from October 21, 2003, and opined that 
such a date was inappropriate.  He acknowledged the RO's 
finding that his prior report, dated October 21, 2003, 
represented the first evidence justifying such an increase, 
but then explained that although his report focused on the 
veteran's then state of health with regard to his ankles, it 
was based on documentation of record showing years of 
progressive deterioration of the ankles.  Dr. Stojic 
specifically referred to the veteran's employment 
information, noted that the veteran started working as a 
teacher in 1995 and experienced worsening symptoms, 
especially during the previous three years, and in 1999, had 
to limit his working by taking a part-time position.  Dr. 
Stojic also referred to numerous podiatry reports and other 
medical records dated prior to October 2003, which showed 
that the veteran often complained of pain, used crutches and 
a motorized cart due to such pain, required orthoses, braces 
and orthopedic shoes to accommodate the orthoses for each 
ankle, and was advised to limit his standing and walking 
activities.  Based on these reports and records, Dr. Stojic 
concluded that the veteran's present condition existed since 
May 1999.

A.  Prior to October 21, 2003

The veteran and his representative assert that, during this 
time period, the veteran had marked limited motion of the 
ankles, or alternatively, ankylosis of the ankles which 
affected his employment.  Certainly, the veteran is competent 
to report his ankle symptoms; however, as explained below, 
the medical evidence of record, to which the Board attaches 
the greatest probative weight given that it is recorded by 
skilled, unbiased professionals, does not support these 
assertions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).   

The medical evidence establishes that, prior to October 21, 
2003, each of the veteran's ankle disabilities manifested as 
pain, including on motion, swelling, weakness, and no more 
than moderate limited motion.  Even during flare-ups and with 
repeated or prolonged use, when there was additional 
functional loss, neither disability caused marked limited 
motion or ankylosis in plantar flexion of less than 30 
degrees.  

The veteran first reported ankle symptoms in March 1997 and 
had full range of motion of the ankles in August 1998 and 
December 1998.  In September 1999, a non-physician found that 
the veteran had an approximately 50 to 55 percent loss of 
dorsiflexion and plantar flexion of the ankles (dorsiflexion 
to 10 degrees and plantar flexion to 20 degrees).  See 
38 C.F.R. § 4.71, Plate II (2005) (noting normal ankle 
dorsiflexion as 0 to 20 degrees and normal plantar flexion as 
0 to 45 degrees).  In October 2000 and April 2001, the 
veteran had full range of motion of the ankles.  In November 
2001, a VA examiner/physician found that the veteran had a 75 
percent loss of dorsiflexion (dorsiflexion to 5 degrees), 
which was greater than the loss shown in September 1999, and 
an approximately 20 percent loss of plantar flexion (plantar 
flexion to 35 degrees).  The examiner characterized such loss 
as mild.  In the absence of equally competent medical 
evidence refuting this characterization and indicating that 
limited motion of the veteran's ankles prior to October 21, 
2003 was marked, rather than mild, the Board finds such 
limited motion no more than moderate. 

The Board acknowledges that the veteran's "painful motion 
may add to the actual limitation of motion so as to warrant a 
[higher] rating ...."  VAOPGCPREC 9-98 (Aug. 14, 1998).  
However, prior to October 21, 2003, when health care 
providers confirmed that the veteran's ankle pain and 
weakness caused additional functional loss, including greater 
limitation of motion, during flare-ups and with repeated or 
prolonged use, no such provider intimated that such loss was 
tantamount to marked limitation of motion or ankylosis.  See 
DeLuca v. Brown, 8 Vet. App. at 202.  Rather, the one 
provider who discussed this matter, the previously noted VA 
examiner/physician, characterized such greater limitation of 
motion in conjunction with the mild limitation of motion 
shown during the evaluation as "mild plus."  This finding 
is supported by other medical documents of record showing no 
ankle atrophy, which is a characteristic manifestation 
secondary to a lack of use of the ankles.  38 C.F.R. § 4.40.  

On October 21, 2003, Dr. Stojic discussed how the veteran's 
musculoskeletal disabilities had been affecting his ability 
to function.  He opined that the veteran's foot and ankle 
disabilities significantly limited his functional abilities 
to stand and ambulate and resulted in an altered gait.  He 
did not address how either of the veteran's ankle 
disabilities, alone, affected the veteran's ability to 
function.  He opined that evaluations of 50 percent for pes 
planus and in excess of 10 percent for ankle disabilities 
were warranted based on the marked limitation of motion shown 
that day.  He did not address the severity of limitation of 
motion shown prior to October 21, 2003.  

In January 2005, Dr. Stojic opined that the veteran's ankle 
conditions, then rated as 20 percent disabling, had existed 
since May 1999.  He elaborated that the veteran's significant 
limitation of motion and severe pain and weakness caused loss 
of functionality tantamount to ankylosis and that, therefore, 
his ankle disabilities should be evaluated under DC 5270, 
which governs ratings of disabilities manifested by 
anklylosis of the ankles.  However, his opinion is not 
supported by all other medical evidence of record showing no 
more than moderate limited motion of the ankle.  Moreover, it 
is based on medical records dated prior to October 2003, 
which reflect that the veteran had functional loss and needed 
ambulation aids not solely because of his service-connected 
ankle disabilities, but primarily, or also, due to his 
service-connected pes planus.  He also based his opinion on 
the veteran's reported employment history, which indicated 
that he started working in 1995, began to experience 
worsening symptoms, and then limited his employment to part-
time work in 1999.  However, by the veteran's own admission, 
multiple medical problems, not just ankle complaints, caused 
him to make this change.   

In the absence of competent medical evidence establishing 
that, prior to October 21, 2003, each of the veteran's ankle 
disabilities, alone, caused more than moderate limited 
motion, or during flare-ups and with repeated or prolonged 
use, additional functional loss tantamount to marked limited 
motion or plantar flexion of less than 30 degrees, an initial 
evaluation in excess of 10 percent may not be not be assigned 
for that time period.    



B.  From October 21, 2003

The veteran and his representative assert that, during this 
time period, the veteran had such significant limitation of 
motion of the ankles it should be rated as ankylosis.  The 
medical evidence of record, to which the Board attaches the 
greatest probative weight, supports the assignment of a 30 
percent rating for each ankle for the following reasons:    

The medical evidence establishes that since October 21, 2003, 
each of the veteran's ankle disabilities has manifested as 
pain, including on motion, swelling, weakness and marked 
limited motion, and during flare-ups and with repeated and 
prolonged use, when there is additional functional loss, has 
caused ankylosis in dorsiflexion between 0 and 10 degrees.  

During this time period, the veteran underwent two 
evaluations: one by Dr. Stojic and one by a VA examiner.  In 
October 2003, Dr. Stojic noted neutral dorsiflexion of the 
right ankle, plantar flexion of the right ankle to 20 
degrees, inversion of the right ankle to 0 degrees, eversion 
of the right ankle to 5 degrees, dorsiflexion of the left 
ankle to 5 degrees, and eversion of the left ankle to 10 
degrees.  He also noted severe pain on range of motion 
testing.  In January 2005, Dr. Stojic indicated that this 
loss was so severe it should be rated under DC 5270, 
analogously to ankylosis.  

In October 2004, the VA examiner noted dorsiflexion to 30 
degrees bilaterally, flexion to 30 degrees bilaterally and 
inversion and eversion to 20 degrees bilaterally.  He also 
noted complaints of pain visibly manifested on movement, 
which caused major functional impairment, hindered the 
veteran's ability to ambulate and necessitated the use of a 
cane and ankle supports.  The examiner indicated that this 
pain increased during flare-ups, with repeated use and after 
prolonged use, significantly limiting his functional ability.  
The examiner pointed out that, in the absence of such 
additional pain, the veteran could barely walk.

Health care providers have described the veteran's ankle pain 
during flare-ups as significant or severe.  The veteran 
exhibited this level of pain during Dr. Stojic's October 2003 
evaluation, thereby suggesting that he was experiencing such 
a flare-up, and as a result, he was unable to dorsiflex 
beyond the neutral position (0 degrees).  The Board finds 
this degree of limited motion tantamount to ankylosis of the 
right ankle in dorsiflexion between 0 and 10 degrees, a 
finding which warrants an initial evaluation of 30 percent 
under DC 5270.  The VA examiner essentially confirmed such a 
finding during the October 2004 examination by indicating 
that the veteran could barely walk in the absence of such 
pain, thereby suggesting that, with such pain, he would not 
be able to do so.  

An initial evaluation in excess of 30 percent may not be 
assigned for the same time period under the same DC, however, 
as there is no evidence of record dated since October 21, 
2003, which establishes less favorable ankylosis, including 
plantar flexion at more than 40 degrees, or dorsiflexion at 
more than 10 degrees with an abduction, adduction, inversion 
or eversion deformity.  

C.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate either of the veteran's ankle 
disabilities.  The veteran's representative contends, but the 
evidence does not establish, that either of these 
disabilities, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitates frequent periods of 
hospitalization.  In October 2003, the veteran admitted that 
his long-standing bilateral foot problems and knee and back 
problems in conjunction with his ankle problems had limited 
him to such an extent that he was forced to start working on 
a part-time basis.  Multiple health care providers have also 
indicated that multiple disabilities affect the veteran's 
employability.  No health care provider has indicated that 
either ankle disability, alone, causes marked interference 
with employment.  In light of the foregoing, the veteran's 
claims do not present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards.  The Board is thus not required 
to remand these matters to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the criteria 
for entitlement to higher initial evaluations for 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, and tibial varus, sinus tarsi 
syndrome, left ankle, prior to October 21, 2003, have not 
been met.  The preponderance of the evidence is against the 
veteran's claims for higher initial evaluations for these 
disabilities, prior to October 21, 2003.  These claims must 
therefore be denied.  In reaching its decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
the disabilities have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.

The Board also concludes that the criteria for initial 
evaluations of 30 percent for degenerative joint disease, 
tibial varum, sinus tarsi syndrome, right ankle, and tibial 
varus, sinus tarsi syndrome, left ankle, as of October 21, 
2003, have been met.  Inasmuch as the evidence support the 
veteran's claims for higher initial evaluations for these 
disabilities, as of October 21, 2003, these claims must be 
granted.  


ORDER

A higher initial evaluation for degenerative joint disease, 
tibial varum, sinus tarsi syndrome, right ankle, prior to 
October 21, 2003, is denied.

An initial 30 percent evaluation for degenerative joint 
disease, tibial varum, sinus tarsi syndrome, right ankle, as 
of October 21, 2003, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  

A higher initial evaluation for tibial varus, sinus tarsi 
syndrome, left ankle, prior to October 21, 2003, is denied. 

An initial 30 percent evaluation for tibial varus, sinus 
tarsi syndrome, left ankle, prior to October 21, 2003, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


